Case 3:18-cv-00379-CHB-CHL Document 29 Filed 04/04/19 Page 1 of 2 PageID #: 101




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF KENTUCKY
                             LOUISVILLE DIVISION
 ______________________________________________________________________________

 JOVANNA MARIE ADDISON,

                  Plaintiff,                              Case No. 3:18-cv-00379-CHB

 v                                                         HON. CLARIA HORN BOOM
                                                           Mag. Judge Colin H. Lindsay
 THE KELLOGG COMPANY and
 EDDIE SMITH,                                             (Removed from the District Court of
                                                          Jefferson County, Kentucky Case No.
                  Defendants.                             18CI002964)



 George R. Carter                                 Bridget M. Bush
 1000 East Kentucky Street                        LANDRUM & SHOUSE, LLP
 Louisville, KY 40204                             220 W. Main Street, Suite 1900
 Phone: (502) 419-7157                            Louisville, KY 40202
 Facsimile: (800) 608-6088                        Ph: (502) 589-7616
 lawbygeorge@gmail.com                            Fx: (502) 589-2119
 Attorneys for Plaintiff                          Attorneys for Defendant Kellogg Company

                                                  Jennifer J. Stocker
                                                  Pending Pro Hac Vice
                                                  BARNES & THORNBURG LLP
                                                  171 Monroe Avenue, N.W., Suite 1000
                                                  Grand Rapids, MI 49503
                                                  Ph: (616) 742-3932
                                                  Fx: (616) 742-3999
                                                  Attorneys for Defendant Kellogg Company


                               AGREED STIPULATION FOR DISMISSAL

 Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Jovanna Marie Addison and

 Defendant Kellogg Company, hereby stipulate to the dismissal of all claims in this action with

 prejudice, with each party to bear their own costs and fees.




 DMS 14300502.1
Case 3:18-cv-00379-CHB-CHL Document 29 Filed 04/04/19 Page 2 of 2 PageID #: 102




 STIPULATED AS TO FORM AND CONTENT:


   /s/ George R. Carter                         /s/ Bridget M. Bush
 George R. Carter                               Bridget M. Bush
 1000 East Kentucky Street                      LANDRUM & SHOUSE, LLP
 Louisville, KY 40204                           220 W. Main Street, Suite 1900
 Phone: (502) 419-7157                          Louisville, KY 40202
 Facsimile: (800) 608-6088                      Ph: (502) 589-7616
 lawbygeorge@gmail.com                          Fx: (502) 589-2119
 Attorneys for Plaintiff                        Attorneys for Defendant Kellogg Company

                                                /s/ Jennifer J. Stocker
                                                Jennifer J. Stocker
                                                Pending Pro Hac Vice
                                                BARNES & THORNBURG LLP
                                                171 Monroe Avenue, N.W., Suite 1000
                                                Grand Rapids, MI 49503
                                                Ph: (616) 742-3932
                                                Fx: (616) 742-3999
                                                Attorneys for Defendant Kellogg Company




                                 CERTIFICATE OF SERVICE

 The undersigned hereby certifies that on April 4, 2019, copies of the Agreed Stipulation and

 Proposed Order for Dismissal were electronically filed with the court and served on the

 following counsel of record electronically:


                                                     Respectfully submitted,

                                                      /s/ Jennifer J. Stocker




                                                 2
